Fuchsberg, J. (concurring).
The audit report which contained the alleged libel was issued and published by the Comptroller. It was rendered in the exercise of the Comptroller’s official duties of superintending the fiscal concerns of the State. Though the text was prepared by others to whom its preparation was delegated, it nonetheless was issued as his report. The names of those who prepared it were not published as its source; his was. It was actually distributed to the public by Walter J. Holmes, as public relations officer for the Comptroller personally. Under these circumstances, the Comptroller must be deemed to have adopted and issued the report as his own, clothing it with the full authority of his office. The Comptroller is a senior State official, elected in his own right and occupying a status of greater independence and one higher in rank than that of a cabinet officer. Therefore, while I agree with Judge Jones that there should be an affirmance, *294I believe it should suffice in this case to rest that determination on the fact that communications by the Comptroller of the State of New York, made as such, are absolutely privileged.
Chief Judge Breitel and Judges Gabrielli and Cooke concur with Judge Jones; Judge Wachtler concurs in an opinion in which Judge Jasen concurs; Judge Fuchsberg concurs in a separate opinion.
Order affirmed.